Citation Nr: 1219603	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-20 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to the Veteran's service-connected back disability.

2.  Entitlement to service connection for left wrist and hand disorder, to include as secondary to the Veteran's service-connected back disability.

3.  Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected back disability.

4.  Entitlement to service connection for a pelvic disorder, to include as secondary to the Veteran's service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2006 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the St. Louis, Missouri RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for left wrist and hand disorder, headaches and a pelvis disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record is at least in equipoise on whether the Veteran's service-connected low back disorder caused her right hand strain.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the Veteran's right hand strain was caused by her service-connected low back strain.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran claims that she has a right hand disorder related to her service-connected low back strain.  Specifically, she contends that her hand disorder was caused by overuse (lifting herself out of chairs and the use of a manual wheel chair) due to her back disability.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  The amended provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In this case, the Veteran's claim was filed prior to the effective date of the revised regulation.  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  See 38 U.S.C.A. § 5107(b) (2011).

In assessing the Veteran's service connection claim for a right hand disorder, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  A VA examination dated in January 2006 provides a current diagnosis of right hand strain.  In addition, a rating decision dated in April 2006 granted service connection for low back strain.  Thus, the first and second criteria for service connection on a secondary basis have been established.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512.

With respect to the issue of whether the Veteran's right hand strain is secondary to the Veteran's service-connected low back strain, the record contains a positive medical opinion.  In this regard, the January 2006 VA examiner provided the opinion that the Veteran's right hand strain is secondary to overcompensation from severe back pain.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise on whether the Veteran's current right hand strain is related to her service-connected low back strain.  Resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran's right hand strain is caused by her service-connected low back strain.  Accordingly, the claim of entitlement to service connection for right hand strain is warranted.


ORDER

Entitlement to service connection for right hand strain is granted.


REMAND

During the Board hearing, the Veteran testified that she is receiving Social Security Administration (SSA) disability benefits.  See Hearing Tr. at 21.  Unfortunately, these records have not been associated with the claims file.  Where VA has notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

With respect to the Veteran's service connection claim for a pelvic disorder, the Board notes that the Veteran's service treatment records (STRs) document multiple complaints of pelvic pain and include references to diagnoses of ovarian cysts and "pelvic congestion syndrome."  The Veteran was provided with a VA gynecological examination in July 2006; however, the examiner did not review the Veteran's claims file in connection with the examination report.  Notably, the examiner never discussed the Veteran's pelvic pain complaints or diagnoses in service.  The examiner did, however, indicate that he believed the Veteran's pelvic pain was musculoskeletal in nature.  The Veteran has alleged at times that her pelvic pain is related to her in-service back injury, and at other times, she has alleged that it is related to some sort of gynecological disorder.  In any event, because the July 2006 VA examiner did not review the Veteran's claims file which included pertinent information on her in-service complaints of pelvic pain, the Board finds the January 2006 VA examiner's report to be inadequate.  Accordingly, this matter must be remanded for a new VA gynecological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate).  

The Board notes that the Veteran was provided with two VA examinations in January 2006 for her claimed left hand and wrist disorder and headaches.  The examiners did not review the claims file and they did not provide any etiological opinions with respect to the claimed conditions.  As such, the Board finds these January 2006 VA examination reports to be inadequate.  Accordingly, these matters must be remanded for new VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate).  


Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request copies of any determinations and medical records used by that agency in making a determination on behalf of the Veteran for SSA disability benefit purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Associate with the claims file any outstanding VA treatment records related to the Veteran's claimed headaches, left hand and wrist disorder and pelvis disorder from April 2009 to the present.

3. Thereafter, schedule the Veteran for a VA gynecological examination to evaluate her complaints of pelvic pain.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether any pelvic disability diagnosed on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by the Veteran's active duty service period, to include complaints of pelvic pain noted in her service treatment records, or caused or aggravated by her service-connected low back strain.  The examiner should provide a complete rationale for all conclusions reached.

4. Thereafter, schedule the Veteran for a VA orthopedic examination to evaluate the Veteran's claimed left wrist and hand disorder and pelvic disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether any left wrist and/or left hand disability diagnosed on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by either the Veteran's active duty service period or her service-connected low back strain.  The examiner should provide a complete rationale for all conclusions reached.
b. Whether any musculoskeletal pelvic disability diagnosed on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused or aggravated by either the Veteran's active duty service period or her service-connected low back strain.  The examiner should provide a complete rationale for all conclusions reached.

5. Schedule the Veteran for a VA examination with an appropriate specialist with respect to the Veteran's claimed headaches.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headaches are caused by or aggravated by either the Veteran's active duty service period or her service-connected low back strain.  In forming his or her opinion, the examiner should consider the lay statements from the Veteran and her husband and be informed that the Veteran is found to be both competent and credible with respect to her reported history of headaches.  The examiner should provide a complete rationale for all conclusions reached.

6. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claims for left wrist and hand disorder, headaches and pelvic disorder, based on the entire evidence of record.  If the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


